Citation Nr: 1215816	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  09-00 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating higher than 10 percent for a disability of thoracolumbar spine.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel








INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1984 to February 1994.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in November 2007 of a Department of Veterans Affairs (VA) Regional Office (RO).

In November 2009, the Veteran appeared at hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the Veteran's file.

This case was previously before the Board in November 2010, when it was remanded for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998). 

At various stages of the appeal, the Veteran has been represented by the North Carolina Division of Veterans Affairs and The American Legion.  In addition, Disabled American Veterans has submitted argument on the Veterans' behalf in this appeal.  In March 2012, the Board sent a letter asking the Veteran to clarify which organization represented him.  There is no record of response from the Veteran.  The Veteran was advised that if no response was received, the Board would assume that he wished to represent himself and would proceed accordingly. 








FINDING OF FACT

Throughout the appeals period, the disability of thoracolumbar spine has been manifested by X-ray evidence of decreased vertebral height, forward flexion to 80 degrees or greater, a combined range of motion of 130 degrees or greater without muscle spasm or guarding, resulting in an abnormal gait or abnormal spinal contour, and no evidence of objective neurological abnormality or incapacitating episodes having a total duration of at least two weeks but less than four weeks during a 12-month period. 


CONCLUSION OF LAW

The criteria for an initial rating higher than 10 percent for a disability of thoracolumbar spine have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242 and 5243 (2011). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  





Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by a letter dated in May 2007.  Where, as here, service connection has been granted and the initial disability rating has been assigned, the claim of service connection has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the RO's decision regarding the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained the service treatment records as well as VA and private medical records.  

The Veteran was afforded VA examinations in January 2007, in November 2008, and in February 2011.  The VA examinations included a review of the history of the disability and findings sufficient to rate the disability under the appropriate rating criteria.  For these reasons, the examinations are adequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

There is no evidence in the record dated subsequent to the last VA examination that shows a material change in the condition to warrant a reexamination. 38 C.F.R. § 3.327(a). 

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles for Rating Disabilities

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  



The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Rating Criteria 

The disability of the thoracolumbar spine is currently rated 10 percent.  

A disability of the thoracolumbar spine is rated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  

The criteria for rating a disability of the thoracolumbar spine are for application with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a.





Under the General Rating Formula for Diseases and Injuries of the Spine, the criteria for a 20 percent rating are forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The criteria for the next higher rating, 40 percent, are forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242. 

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees. 

Under the General Rating Formula for Diseases and Injuries of the Spine, any associated objective neurologic abnormalities are evaluated separately under an appropriate Diagnostic Code.  In rating peripheral nerves in the lower extremities, the rating schedule provides a 10 percent rating for mild incomplete paralysis and a 20 percent rating for moderate incomplete paralysis, all depending on the particular nerve or nerve group of the lower extremity that is affected.  38 C.F.R. § 4.124a, Diagnostic Codes 8520-8730. 

Rating factors for a disability of the musculoskeletal system included functional loss.  A disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion, weakness, or atrophy.  38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  





Factors for considerations also include excess fatigability, pain on movement, swelling, atrophy of disuse, instability of station, disturbance of locomotion, interference with sitting and standing, and weight-bearing.  38 C.F.R. § 4.45; DeLuca at 206-07.  

Also with periarticular pathology, painful motion is factor to be considered.  The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months is rated 10 percent; incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months is rated 20 percent; incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, is rated 40 percent; and incapacitating episodes having a total duration of at least 6 weeks during the past 12 months is rated 60 percent. 

An incapacitating episode is a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician. Note 1, following the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. 

Facts

In January 2007 on VA examination, the Veteran complained of progressively worse back pain.  He denied any bowel or bladder symptoms, but complained of numbness and paresthesias, as well as pain, stiffness, spasms, and decreased motion.  He had flare-ups every three to four months, which lasted for one to two days, during which time he could not do anything at all and missed work.  



On physical examination, there was no evidence of spasm, guarding, or weakness, and his posture, gait, and spinal contours were normal.  Flexion was to 90 degrees, extension was to 30 degrees, lateral flexion was to 30 degrees, bilaterally, and rotation was to 30 degrees, bilaterally, with pain at the beginning and at the end points. There was no additional loss of motion with repetitive use.  The combined range of motion was 240 degrees (90+30+30+30+30+30 = 240 degrees).  

In November 2008 on VA examination, the Veteran complained of ongoing low and mid back pain.  He denied any bowel or bladder symptoms, erectile dysfunction, numbness, or paresthesias, but he did complain of stiffness, pain, and decreased motion.  He had daily constant pain with weekly flare-ups, often at the end of a work day.  On physical examination, the Veteran had no spasm, atrophy, guarding, or weakness, but he did have pain with motion.  His posture, gait, and spinal contours were normal.  Flexion was to 80 degrees, extension was to 25 degrees, lateral flexion was to 25 degrees, bilaterally, and lateral rotation was to 25 degrees on the right and 20 degrees on the left with pain.  The combined range of motion was 200 degrees (80+25+25+25+25+20 = 200 degrees).  An MRI showed no evidence of radiculopathy.  The examiner found no effect on the activities of daily living, although the Veteran had some additional pain after stooping, bending, or lifting at work.

In November 2009, the Veteran testified that his back injury had caused a drastic change in his quality of life, reducing him from physically active to unable to exercise due to back pain.  He stated that he was taking narcotic medication for pain, but he tried to limit the medication, because of the potential for addiction.  He described increased pain with driving for long periods of time and standing for prolonged periods.  He stated that he was unable to lift heavy weights.  He stated that he had not missed very much work despite the pain, because of the need to support his family.

In February 2010 on VA examination, the Veteran complained of ongoing low back pain with neurological symptoms of numbness and paresthesias in both buttocks, sometimes extending to his feet, after prolonged sitting.  



The Veteran gave a history of decreased motion, stiffness, spasms, and pain, which occurred daily and could wake him up.  The VA examiner noted some radiation of pain to the buttocks, the posterior thigh and calf, as well as the plantar aspect of the foot and the toes.  The Veteran experienced flare-ups every one to two months, lasting about two days, usually after increased lifting or prolonged sitting or standing.  The Veteran stated that he had four days of incapacitating episodes in the previous year.  On physical examination, the Veteran's gait and posture were normal.  Although there was some pain with motion and abnormal kyphosis.  There were no neurological deficits. 

The VA examiner stated that the abnormal spinal contour was not the result of muscle spasm or guarding.  Forward flexion was to 90 degrees, extension was to 19 degrees, lateral flexion was to 20 and 18 degrees, left and right, left rotation was to 50 degrees, and right rotation was to 45 degrees with objective evidence of pain.  The Veteran also had additional limitation of flexion to 80 degrees with repetitive motion.  The combined range of motion was 232 degrees (80+19+20+18+50+45 = 232 degrees).  The Veteran was working as a supervisor for the Transportation Security Administration.

In February 2010, the Veteran was seen for evaluation of his low back pain after shoveling snow.  He was experiencing burning sensation radiating into the buttocks and he had to leave work early due to the pain.  He denied any bladder or bowel incontinence or any sensory disturbances or motor dysfunction.  On physical examination, there was tenderness over L3, L4, and L5, but neurological testing was normal.  He was encouraged to exercise, but to avoid any heavy lifting at work.

In October 2010, the Veteran was seen for complaints of low back pain radiating to his hips.  He reported no problems with urination, weakness, or loss of sensation.  Examination showed negative straight leg raising and normal strength, sensation, and reflexes.  The neurological examination was nonfocal.  The provider recommended two days off from work and a prescription for muscle relaxers.



Analysis

Under the General Rating Formula, the forward flexion is to 80 degrees or more with pain and combined range of motion of is 200 degrees or more.  As forward flexion to 80 degrees is greater than 60 degrees and the combined range of motion of 200 degrees is greater than 120 degrees, the findings do not more nearly approximate the criteria for the next higher rating based on limitation of flexion or the combined limitation of motion. 

In the absence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, the criteria for the next higher rating have not been met.  As for the single finding of abnormal kyphosis, the VA examiner stated that the abnormal spinal contour was not the result of muscle spasm or guarding.

Although the Veteran has described radiating pain to the lower extremities and occasional numbness, in the absence of objective neurological abnormality on examination, the criteria for a separate disability rating for neurologic symptoms are not been met.

As for incapacitating episodes, in the absence of evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks over 12 months, the criteria for the next higher rating are not met. 

The assigned 10 percent rating is the minimum compensable rating for a disability of the thoraco lumbar spine.  38 C.F.R. § 4.59; see Burton v. Shinseki, 25 Vet. App. 1 (2011) (painful motion under 38 C.F.R. § 4.59 does not require arthritis for a minimum rating for the specific joint).  







While the Veteran testified about life changing pain, and the Veteran does experience pain at the beginning and end points of the ranges of motion, the pain does not raise to the level of functional loss to 60 degrees of flexion or a combined loss of 120 degrees or less, the criteria for the next higher rating.  See Mitchell v. Shineski, 25 Vet. App. 32, 43 (2011) (pain must affect some aspect of normal movement in order to constitute functional loss under 38 C.F.R. § 4.40).  To this extent, the Board places greater weight on the objective findings of the examinations than the Veteran's subjective complaints of pain. 
 
In conclusion, the preponderance of the evidence is against the claim for a higher rating for the disability of the thoracolumbar spine. 

Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating is inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).





In this case, the Board finds that the rating criteria reasonably describe the level and symptomatology of the Veteran's service-connected disability.  For example, the manifestations of the disability, including pain and limitation of motion are encompassed in the schedular criteria for rating the back.  In other words, the Veteran does not experience any symptomatology not already encompassed in the Rating Schedule.  

As the disability picture is encompassed by the Rating Schedule, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

Total Rating 

The Veteran does not allege and the record does raise a claim for total disability rating for compensation based on individual unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a request for a total disability evaluation on the basis of individual unemployability, whether expressly raised by the veteran or reasonably raised by the record, is not a separate claim).  


ORDER

An initial rating higher than 10 percent for a disability of the thoracolumbar spine is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


